                    IN THE UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

UNITED STATES OF AMERICA,
                                                               ORDER
                           Plaintiff,
                                                              08-cr-87-bbc-02
             v.

COREY THOMAS,

                           Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       On July 6, 2021, this court entered an order granting the government’s motion to

authorize payment for restitution from defendant Corey Thomas’s inmate trust account.

Dkt. #562. On the same day, but after the order was issued, defendant filed an objection

to the government’s motion. Dkt. #563. I will construe defendant’s motion as a motion

for reconsideration of the court’s order and give the government until August 5, 2021 to

respond.

      Entered this 15th day of July, 2021

                                         BY THE COURT:
                                         /s/

                                         BARBARA B. CRABB
                                         District Judge




                                            1
